Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Terrence Cross appeals the district court’s order denying his Fed. R.Civ.P. 60(b)(4) motion to void his criminal judgment. We have reviewed the record and find no reversible error. We note that Cross attempted to use a civil rule to attack his criminal judgment and that he has submitted the federal jurisdiction argument numerous times and has not demonstrated error. Accordingly, we affirm the district court’s order. United States v. Cross, No. 2:03-cr-00010-RBS-l (E.D.Va. Sept. 3, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.